

114 S323 IS: Responsible Use of Taxpayer Dollars for Portraits Act of 2015
U.S. Senate
2015-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 323IN THE SENATE OF THE UNITED STATESJanuary 29, 2015Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit the use of Federal funds for the costs of
		  official portraits of Members of Congress, heads of executive agencies, and
 heads of agencies and offices of the legislative branch.1.Short titleThis Act may be cited as the Responsible Use of Taxpayer Dollars for Portraits Act of 2015.2.Prohibition on use of
 funds for official portraits(a)DefinitionsIn this section—(1)the term executive agency has the meaning given the term in section 133 of title 41, United States Code;(2)the term Member of Congress includes a Delegate or Resident Commissioner to Congress; and(3)the term portrait means a painting.(b)Prohibition(1)In
 generalExcept as provided in paragraph (2), no Federal funds may be used to pay for the production of a portrait of—(A)a Member of Congress;(B)the head of an executive agency; or(C)the head of an agency or office of the legislative branch.(2)Individuals in
 line of succession to presidencyNot more than $20,000 in Federal funds may be used to pay for the production of a portrait of an individual who is in the line of succession to the presidency under subsection (a), (b), or (d) of section 19 of title 3, United States Code.(c)Rules of
 constructionNothing in this Act shall be construed to prohibit—(1)the use of Federal funds to publicly display a portrait of an individual described in subsection (b)(1); or(2)the use of funds other than Federal funds to produce a portrait of an individual described in subsection (b)(1), including, in the case of a portrait of an individual described in subsection (b)(2), the use of funds other than Federal funds to pay the entire cost of producing the portrait or the portion of the cost that exceeds $20,000, if any.